DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5-7, 13-14, 16-18 and 20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 13-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US 2009/0128844 A1) in view of Ozawa (US 2019/0050184 A1).
With respect to Claim 1, Kondo’844 shows a server apparatus (Figure 1 server SRV) comprising: 
a storage unit (Figure 4, HDD 210 of server SRV); and 
a controller including a processor (Figure 4, CPU 200 of server SRV), the controller configured to: 
receive, [ ], a combination of setting values and a user identifier, wherein the combination of the setting values has been transmitted (Figure 5, paragraph [0073] server SRV receiving user settings S24 and user ID ) [ ]; 
store, in the storage unit, the combination of the setting values in association with the received user identifier (paragraph [0073] server SRV stores the customizing information corresponding to the transmitted user setting, in association with the user ID); 
receive capability information of a second image forming apparatus and the user identifier from the second image forming apparatus (paragraphs [0139]-[0140] shows server SVR receiving and storing capability information indicating capabilities supported by each/multiple image forming apparatus MFP connected, receiving the user ID and the machine type ID from any of the image forming apparatuses MFP); 
determine, based on the received capability information (Figure 22, S63 obtain capability information), whether the setting values corresponding to the stored combination include a setting value that is not supported by the second image forming apparatus (Figure 22 S64, does customizing information contains item of capability unsupported by the image forming apparatus? NO in paragraphs [0140]-[0143]); and 
transmit, in a case that the setting values corresponding to the combination do not include the setting value that is not supported by the second image forming apparatus, the combination to the second image forming apparatus (Figure 22, S64: NO,  then customization information corresponding to the user settings is transmitted in S68 to desired MFP), wherein the transmitted combination is to be used for displaying an object by the second image forming apparatus (Figure 22 S70 when valid displaying image in display mode reflecting customizing information).  
Kondo’844 does not specifically show the receive, from a first image forming apparatus, a combination of setting values and a user identifier, wherein the combination of the setting values has been transmitted by the first image forming apparatus based on execution of a job.
Ozawa’184 shows the receiving, from a first image forming apparatus, a combination of setting values and a user identifier, wherein the combination of the setting values has been transmitted by the first image forming apparatus based on execution of a job (Figure 8 reference MFP executing job s206 thereafter the setting values are transmitted to the server s208).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Kondo’844 to include receiving, from a first image forming apparatus, a combination of setting values and a user identifier, wherein the combination of the setting values has been transmitted by the first image forming apparatus based on execution of a job method taught by Ozawa’184. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to be updated by permitting in a system with plurality of MFPs/printers the server to keep management information updated by job history as an extra option to a user updating the information (paragraph [0120]).
With respect to Claim 3, Kondo’844 t-2-Amendment for Application No.: 17/125697Attorney Docket: 10204456US01he server apparatus according to claim 1, wherein the setting value that is not supported by the second image forming apparatus is a setting value regarding a function that the second image forming apparatus is not able to execute (paragraph [0054]  functions not supported by the desired image forming apparatus, paragraph [0079] image forming apparatus MFP transmits capability information representing functions it supports, to the server SRV). 
With respect to Claim 5, Kondo’844 t-2-Amendment for Application No.: 17/125697Attorney Docket: 10204456US01he server apparatus according to claim 1, wherein the storage unit is configured to store one or more combinations in association with the user identifiers (paragraph [0073] server SRV stores the customizing information corresponding to the transmitted user setting, in association with the user ID), and wherein the controller is further configured to select the combination from the one or more combinations associated with the user identifier received from the second image forming apparatus (Figure 22, S62 server reads the customization information pertaining to user ID received in S52).  
With respect to Claim 6, Kondo’844 t-2-Amendment for Application No.: 17/125697Attorney Docket: 10204456US01he server apparatus according to claim 1, wherein the capability information is information indicating functions that the second image forming apparatus is able to execute (paragraphs [0139]-[0140] shows server SVR receiving and storing capability information indicating capabilities supported by each/multiple image forming apparatus MFP connected, receiving the user ID and the machine type ID from any/desired/second of the image forming apparatuses MFP).  
With respect to Claim 7, Kondo’844 t-2-Amendment for Application No.: 17/125697Attorney Docket: 10204456US01he server apparatus according to claim 1, wherein the object displayed by the second image forming apparatus is an object for executing a job based on the setting values corresponding to the transmitted combination  (Figure 22, S72 display image reflecting customization information paragraphs [0087]-[0089]  process of display in accordance with the customizing information is completed. Then, the user operates the displayed image and executes a desired operation of the image forming apparatus MFP).  
With respect to Claim 13, Kondo’844 shows -2-Amendment for Application No.: 17/125697Attorney Docket: 10204456US01an image forming system (Figure 1, paragraph [0051] a system 1 in accordance with the present embodiment includes a plurality of image forming apparatuses MFP1, MFP2 and MFP3 (hereinafter also generally referred to as an "image forming apparatus MFP"), and a server SRV connected to allow data communication with these image forming apparatuses through a network NW ) including a server apparatus (Figure 1 server SRV), a first image forming apparatus (Figure 1 image forming apparatus MFP, MFP1), and a second image forming apparatus (Figure 1 image forming apparatus MFP, MFP2), wherein the server apparatus comprises a storage unit (Figure 4, HDD 210 of server SRV) and a controller (Figure 4, CPU 200 of server SRV) that is configured to: 
receive, [ ], a combination of setting values and a user identifier, wherein the combination of the setting values has been transmitted (Figure 5, paragraph [0073] server SRV receiving user settings S24 and user ID )  [ ]; 
store, in the storage unit, the combination of the setting values in association with the received user identifier (paragraph [0073] server SRV stores the customizing information corresponding to the transmitted user setting, in association with the user ID); 
receive capability information of the second image forming apparatus and the user identifier from the second image forming apparatus (paragraphs [0139]-[0140] shows server SVR receiving and storing capability information indicating capabilities supported by each/multiple image forming apparatus MFP connected, receiving the user ID and the machine type ID from any of the image forming apparatuses MFP); 
determine, based on the received capability information (Figure 22, S63 obtain capability information), whether the setting values corresponding to the stored combination include a setting value that is not supported by the second image forming apparatus (Figure 22 S64, does customizing information contains item of capability unsupported by the image forming apparatus? NO in paragraphs [0140]-[0143]); and-4-Amendment for Application No.: 17/125697 Attorney Docket: 10204456US01
transmit, in a case that the setting values corresponding to the combination do not include the setting value that is not supported by the second image forming apparatus, the combination to the second image forming apparatus (Figure 22, S64: NO,  then customization information corresponding to the user settings is transmitted in S68 to desired MFP), and wherein the second image forming apparatus (Figure 1 image forming apparatus MFP, MFP2) includes a controller including a processor (Figure 2 controller 100), the controller configured to: 
receive, from the server apparatus, the transmitted combination (Figure 22, S64: NO,  then customization information corresponding to the user settings is transmitted by the server SRV in S68 to desired MFP); display an object based on the received combination (Figure 22 S70 when valid displaying image in display mode reflecting customizing information); and 
execute another job in accordance with the setting value corresponding to the received combination based on a user instruction for selecting the displayed object (Figure 22, S72 display image reflecting customization information paragraphs [0087]-[0089] process of display in accordance with the customizing information is completed. Then, the user operates the displayed image and executes a desired operation of the image forming apparatus MFP).  
Kondo’844 does not specifically show the receiving, from the first image forming apparatus, a combination of setting values and a user identifier, wherein the combination of the setting values has been transmitted by the first image forming apparatus based on execution of a job.
Ozawa’184 shows the receiving, from the first image forming apparatus, a combination of setting values and a user identifier, wherein the combination of the setting values has been transmitted by the first image forming apparatus based on execution of a job (Figure 8 reference MFP executing job s206 thereafter the setting values are transmitted to the server s208).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Kondo’844 to include receiving, from a first image forming apparatus, a combination of setting values and a user identifier, wherein the combination of the setting values has been transmitted by the first image forming apparatus based on execution of a job method taught by Ozawa’184. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to be updated by permitting in a system with plurality of MFPs/printers the server to keep management information updated by job history as an extra option to a user updating the information (paragraph [0120]).

With respect to Claim 14, Kondo’844 shows the server apparatus according to claim 1, wherein the setting values include at least one of copies, color mode, and simplex printing (Paragraphs [0017] and [0100] setting includes color, Figure 13 color mode).  
With respect to Claim 16, Kondo’844 shows the server apparatus according to claim 1, wherein the controller transmits information indicating a job type corresponding to the combination to the second image forming apparatus (Figure 13 where settings include job type like color mode).  
With respect to Claim 17, Kondo’844 shows the server apparatus according to claim 16, wherein the object is an object corresponding to the received job type (Figure 13 where settings include job type like color mode).
  With respect to Claim 18, Kondo’844 shows the server apparatus according to claim 1, wherein the controller transmits information indicating an icon corresponding to the combination, and wherein the information is used for displaying the object by the second image forming apparatus (Figure 22, S64: NO,  then customization information corresponding to the user settings is transmitted in S68 to desired MFP, Figure 22 S70 when valid displaying image in display mode reflecting customizing information).  
 With respect to Claim 20, the combination of Kondo’844 and Ozawa’184 shows the server apparatus according to claim 1, wherein the setting values corresponding to the combination have been used by the first image forming apparatus for executing the job (in Ozawa’184: Figure 8 reference MFP executing job s206 thereafter the setting values are transmitted to the server s208).

Allowable Subject Matter
Claims 9, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675